       Case 1:20-cv-00708-CCC Document 4-1 Filed 05/11/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                        HARRISBURG DIVISION




JUDICIAL WATCH, INC.,
                                                  CIVIL ACTION NO.
       Plaintiff,
                                                  1:20-cv-00708-CCC
       v.

Commonwealth of Pennsylvania, et. al,

       Defendants.




 [PROPOSED] ORDER ON MOTION TO INTERVENE AND FOR LEAVE
   TO FILE ANSWER ON THE SAME SCHEDULE AS DEFENDANTS

      The proposed Defendant-Intervenors having filed a motion to intervene, and
the parties having had an opportunity to respond to that motion, the motion is:

      _____ Granted.

      _____ Denied.

      Dated _______________, 2020.



                                           _____________________________
                                           Chief Judge
